EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-3, 5, 7-13, 15-17, 19, 21-22, 25-26, and 30-31 appear to define over the available prior art of record and therefore allowed. The prior art of Green (US 4,457,325) teaches a cap assembly for a container, the container (14) including a container opening (12) and having a condition (col. 2 lines 26-30; excessive temperature will cause the cap to react and vent),, the cap assembly comprising: a housing (10) couplable (couplable via threads 22) to the container opening, the housing defining a housing opening (Fig 3; 38 and passage extending down through 60) communicating with the container opening, a cover (28) operable to close the housing opening; and a retainer mechanism (32, 34) operable to releasably connect the cover to the housing, the retainer mechanism including a non-fusible member (32) selectively contacting the cover and the housing (contacting the housing via 34), and a fusible member (34) operable to hold the non-fusible member in contact with the cover and the housing in a retaining condition (Fig 1), the fusible member deforming at or above a threshold of the condition to allow the non-fusible member to move out of contact with one of the cover and the housing, in a release condition, to open the container opening to atmosphere (col. 6 lines 50-55; when 34 melts 32 is out of contact with the housing, and the cover releases). However, fails to teach a direct contact between by the fusible member as claimed in claims 1, 17 and 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735